Title: To Benjamin Franklin from ——— Mesny, 6 September 1782
From: Mesny, ——
To: Franklin, Benjamin


Monsieur
Paris le 6. 7bre. 1782. / .
En 1778. Vous eutes la bonté de Vous charger d’envoyer en Amerique cent exemplaires de l’ouvrage de Mr. de la faye, et de me promettre de m’en faire payer icy le prix, aprés que la Vente en seroit faitte. J’ai eu l’honneur de Vous en demander des nouvelles il y a environ 15 jours, et aujourdhui je prends la liberté de vous retourner vôtre propre lettre pour vous en rappeller le Soüvenir, Vous priant de vouloir bien me la renvoyer.
J’ay l’honneur d’etre avec un trés profond respect Monsieur Votre trés humble et trés obeissant serviteur
Mesny.
maison de l’epicier au coin des rues du bacq et de Verneuil
 
Endorsed: answer’d Sept. 11
Notation: Mesny 6. 7bre. 1782
